Citation Nr: 1502991	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was most recently before the Board in May 2014 and was remanded for further evidentiary development.  A review of the record indicates there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed bilateral hearing loss is related to active duty military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in an April 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded VA examinations in July 2010 and January 2014 to assess the nature and etiology of his hearing loss.  Further, a VA addendum opinion was acquired in September 2014 to address the etiology of the Veteran's hearing loss.  Taken together, the VA examinations and addendum opinion are adequate as they provide all the information necessary to decide the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection 
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including bilateral hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). 

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he has hearing loss due to acoustic trauma in service.  

In his March 2010 claim, the Veteran stated that during service he was frequently exposed to live small arms and machine gun fire as part of infantry training, as well as artillery fire while in the field.  He further stated that he was exposed to weapons fire without adequate hearing protection.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded.  

The Veteran's October 1961 entrance examination report shows that he was found to have 15/15 hearing via the whispered and spoken voice tests.  In his October 1961 Report of Medical History, the Veteran specifically denied a history of wearing hearing aids or any ear trouble.  The Veteran's service treatment records include an audiogram report dated June 1962 with a finding that he had high frequency hearing loss in his left ear.  Another June 1962 treatment record noted that the Veteran's ear was irrigated, there was relief of hearing and no perforation was present.  

In the 1960's, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  The Veteran's report of medical examination for separation purposes is dated in November 1963.  Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in ASA units, rather than the current ISO units, unless otherwise noted.  The Veteran's November 1963 separation examination included the report of an audiometric evaluation with pure tone thresholds as follows, with the values in parentheses representing the conversion to ISO standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
    0 (15)
0 (10)
5 (15)
--
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
--
10 (15)

In July 2010, the Veteran was afforded a VA audiological examination where he complained of bilateral hearing loss and tinnitus.  The examination report notes that the Veteran had military noise exposure from artillery and weapons fire in basic training.  The report also noted that the Veteran's pre-military and post-military occupations were in office machine repair with no noise.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  However, the Veteran's case was remanded by the Board in December 2013 for a new VA examination after determining that the July 2010 VA examiner's opinion was inadequate because the examiner failed to consider the Veteran's competent and credible statements reporting in-service noise exposure and lay assertions of his continuity of symptoms since service.

In January 2014, the Veteran was afforded a second VA audiological examination where he was again diagnosed with bilateral sensorineural hearing loss.  The examiner checked "no" to a question asking whether it was at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by or a result of an event in military service.  In support of this opinion, the examiner stated that the evaluation at the time of the Veteran's separation physical indicated that his hearing was well within normal limits.  Further, the examiner stated that the Veteran's current hearing loss was more likely related to presbycusis or the effects of diabetes.  No other rationale was provided.

In May 2014, the Board again remanded the Veteran's claim because the January 2014 examiner based the negative opinion on the fact that hearing was normal at separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In September 2014, a VA examiner again concluded that the Veteran's current bilateral hearing loss was less likely than not related to military noise exposure.  In support of this conclusion, the examiner noted that the Veteran's in-service audiometric results from February 1962 and June 1962 revealed unilateral hearing loss in the left ear which indicated a significant threshold shift for the left ear compared with baseline results.  The VA examiner went on to state that "[u]ncertainty exists regarding the temporary unilateral hearing thresholds obtained during 1962" but he noted that the Veteran's separation examination results in November 1963 were back within normal limits for both ears and apparently failed to indicate a permanent decrease in hearing for the left ear.  Further, the examiner noted that the Veteran's hearing thresholds both at the time of entrance and separation were within normal limits.  The VA examiner stated that according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, "a noise induced hearing loss will not progress once it is stopped."  

The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's bilateral sensorineural hearing loss and his active service, despite the Veteran's contentions to the contrary. 

The Board affords the September 2014 VA medical opinion great probative weight.  The opinion was rendered following a complete review of the Veteran's claims file, including the reports of two VA examinations.  The examiner's opinion addressed the Veteran's reports of noise exposure both during and after military service and provides an adequate rationale for his conclusion that is based on the record and the examination findings.  Hensley does not prohibit VA examiners from relying on normal service entrance and separation hearing tests when forming an opinion as to linkage.  The record contains no competent, credible evidence linking hearing loss to service, and the VA audiologist opined against service connection for hearing loss based only in part on in-service audiology test results; the September 2014 opinion also relied on current medical literature regarding the onset of hearing loss.  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hearing loss.

The Board notes that the September 2014 VA examiner did check a box next to a statement indicating a positive relationship between the Veteran's current hearing loss and active duty service.  However, this apparent inconsistency is likely a result of a typographical error as the examiner's rationale makes clear that he believed it was less likely than not that the Veteran's current hearing loss was related to military noise exposure in service.  The VA examiner's opinion, taken as a whole, was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the hearing loss disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection for hearing loss is not warranted on a presumptive basis as the evidence of record does not reflect that the Veteran had a hearing loss disability within one year after separation from active duty service.  The Veteran submitted private audiogram reports dated many years after separation from service indicating he had some hearing problems.  The first post-service medical evidence establishing that the Veteran was diagnosed with hearing loss came by way of his July 2010 VA examination.  As such, the Board has no basis upon which to determine that the Veteran had bilateral hearing loss within one year of his separation.  See 38 C.F.R. § 3.307(a)(3).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss; there is no doubt to be resolved; and the Veteran's claim must be denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


